Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-1534
                         Lower Tribunal No. 93-15636A
                             ________________


                               Nathaniel Daily,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An appeal from the circuit court for Miami-Dade County, Marisa Tinkler-
Mendez, Judge.

      Nathaniel Daily, in proper person.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before SHEPHERD, EMAS, and LOGUE, JJ.


                        ON ORDER TO SHOW CAUSE
      PER CURIAM.

      Nathaniel Daily has filed eleven post-conviction petitions or appeals with

this court since 1996. The majority of these filings appear to be frivolous. On

October 12, 2015, this court issued an opinion dismissing Daily’s latest appeal.

Our opinion contained an order to show cause why Daily should not be prohibited

from filing with this Court any further pro se appeals, petitions, motions, or other

proceedings related to his convictions and sentences in circuit court case number

93-15636A. Daily filed a response to the show cause order on October 28, 2015.

His response provides no new information or argument for our consideration.

      “[A]ny citizen, including a citizen attacking his or her conviction, abuses the

right to pro se access by filing repetitious and frivolous pleadings, thereby

diminishing the ability of the courts to devote their finite resources to the

consideration of legitimate claims.” State v. Spencer, 751 So. 2d 47, 48 (Fla.

1999). This concern must be balanced against a defendant’s pro se right to access

to courts. Id. (“[D]enying a pro se litigant the opportunity to file future petitions is

a serious sanction, especially where the litigant is a criminal defendant . . . .”).

Thus, a court may sanction a party for repetitious and frivolous pleadings by

prohibiting further filings from that party only after an order to show cause and the

opportunity to answer. Id.




                                           2
      Upon consideration of Daily’s eleven post-conviction filings before this

court, and his response to this court’s order to show cause, we conclude that Daily

has not demonstrated good cause to justify his actions. Based on his repeated

attempts to abuse the judicial system with frivolous appeals or petitions, it is

hereby ordered that the Clerk of the Third District Court of Appeal shall refuse to

accept further pro se filings related to case number 93-15636A, unless the filings

have been reviewed and signed by an attorney who is a licensed member of the

Florida Bar in good standing. Any further unauthorized pro se filings by Daily will

subject him to sanctions, including the issuance of written findings forwarded to

the Florida Department of Corrections for consideration by it of disciplinary

action. See § 944.279(1), Florida Statutes.

      Order issued.




                                          3